DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on December 23, 2021 in response to the Office Action mailed on September 28, 2021. 

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “prospective guest based the acceptance rate”, which examiner considered as “prospective guest based on the acceptance rate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 2015/0248651, hereinafter Akutagawa), in view of Ham (US 2014/0279098).
With respect to claim 1 Akutagawa discloses a sharing system (abstract and paragraph [0087]) comprising: 
a sharing mode unit for allowing a user to select one or many sharing modes (paragraph [0084]);  
a restaurant selecting unit for allowing the user to select a restaurant, date and time for a meal (paragraph [0027]); 
a table size unit for allowing the user to select a meal table size or the number or the maximum number of people for the meal; 
an invitation unit for allowing the user to propose a meal sharing invitation based on the selected restaurant, date, time, sharing mode (paragraphs [0032] and [0037]).
Akutagawa discloses all of the limitations above and discloses sharing method but does not explicitly disclose the feature of meal table sharing method. 
However, Ham teaches the feature wherein the said share mode are sharing a restaurant table only; sharing a restaurant table and meals; sharing a restaurant table, meals and bills; sharing a restaurant table, meals, and the paying bills by the user; and sharing a restaurant table and meals, and paying bills by the quests (abstract, figure 2 and claims 1 and 4).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Akutagawa to include the feature of sharing as taught by Ham in order to facilitate the sharing.
	With respect to claim 2, Akutagawa discloses a sharing system further comprising: a dispatching unit for dispatching the invitation to one or many guests and an accept unit for allowing the guests to accept the invitation (paragraphs [0032] and [0037]).
With respect to claim 3, Ham further teaches the feature wherein said invitation unit propose the meal sharing invitation with the table size and the share mode information (paragraphs [0011]).
With respect to claim 4, Akutagawa discloses a sharing system further comprising a confirmation unit for, based on the acceptance by the guests, making a reservation to hold a table at the restaurant, and sending a confirmation to the user and the guests (paragraphs [0032] and [0037]).
With respect to claim 5, Akutagawa discloses a sharing system further comprising: a characteristics or parameters unit for allowing the user to select or input one or many characteristics or parameters of the guests; a search unit for identifying or obtaining one or many prospected guests from one or many databases or social networks, based on the user selected or input guests' characteristics or parameters, the location of the restaurants, and the date and time for the meal; an acceptance rate unit for determining or estimating an acceptance rate for the invitation; an available seats unit for obtaining the current available seats for the meal based on the maximum number of people for the meal and the number of the guests who have already accepted the invitation; a guest selecting unit for selecting the one or many guests from the prospected guests based the acceptance rate of the invitation and the available seats of the meal; where said dispatching unit dispatches the invitation to the selected guests (paragraphs [0032] and [0037]).
With respect to claim 6, Akutagawa discloses a sharing system further comprising: a face beauty unit for obtaining face beauty scores for one or many prospected guests; a selecting unit for selecting the guests from the prospected guests based on the face beauty scores of the prospected guests; wherein the dispatching unit dispatches the invitation to the selected guests (paragraphs [0032] and [0037]).
With respect to claim 7, Akutagawa discloses a sharing system further comprising: a publishing unit for publishing or listing one or many open invitations on one or many websites, social networks or mobile apps for allowing one or many viewers or prospected guests to view the open invitations; a face beauty unit for obtaining one or many face beauty scores for the persons who create the open invitations; wherein said publishing unit lists the open invitations ordered by the face beauty scores of the creators of the open invitations (paragraphs [0032] and [0037]).
With respect to claim 8, Akutagawa discloses a sharing system further comprising: a selecting or inputting unit for allowing the viewers or the prospected users to select a particular share mode, and listing or displaying the open invitations with the selected share mode; wherein said share modes are sharing a restaurant table only; sharing a restaurant table and meals; sharing a restaurant table, meals and bills; sharing a restaurant table, meals, and the paying bills by the user; and sharing a restaurant table and meals, and paying bills by the guests (paragraphs [0032] and [0037]).
With respect to claim 9, Akutagawa discloses a sharing system further wherein the publishing unit lists the open invitations which includes the names or the descriptions of the open invitations, the names or IDs of the creators of the open invitations, the pictures of the creators and the face beauty scores of the creators said select unit allows the user to set or select different beauty scores ranges, different beauty score rules, regions, countries or other beauty score criteria, and the select unit selects the quests from the prospected quests based on the face beauty scores of the prospected quests and the beauty scores ranges, the beauty score rules, regions, countries or the other beauty score criteria (paragraphs [0032] and [0037]).

Response to Arguments
Applicant's arguments filed on December 23, 2021 have been fully considered but they are not persuasive. 
 Applicant argues that, 
“The examiner, in the Office Action said Ham teaches the feature of share mode which are sharing a restaurant table only; sharing a restaurant table and meals; sharing restaurant table meals and bills; sharing a restaurant table, meals, and paying bills by the user; sharing a restaurant table, meals, and paying bills by the guests. The applicant disagrees with the examiner on this point. Ham teaches the method of sharing or split bills. It doesn’t mention sharing restaurant table only mode at all. Actually, when talking sharing bills or split bills, it hints people share meals. Sharing restaurant table only mode in claim 1 will not involve sharing or splitting bills at all. By reading Akutagawa and Ham, people will never think about sharing restaurant table only mode. Actually, it will only lead people to think about sharing meal & bills. None of Akutagawa and Ham teaches putting share restaurant table only mode, and dispatch an invitation with sharing restaurant table only mode to others.”
Examiner notes that, the claim recites, “which are either of:” 
Examiner also notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687